DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: Applicant’s Amendment filed May 27, 2022 and Information Disclosure Statement (IDS) filed May 17, 2022.

Except for the presence of claims 13-21 that were non-elected without traverse in Applicant’s November 22, 2021 Response to Restriction Requirement, this application is in condition for allowance.  Accordingly, claims 13-21 are cancelled in the below Examiner’s Amendment.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on May 17, 2022.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Examiner’s Amendment

Cancel claims 13-21.





Allowable Subject Matter

Claims 1-12 are allowed.

The following is a statement of reasons for allowance: Applicant’s amendments to the claims overcome the previously applied rejections under 35 U.S.C 103 for the reasons explained on pages 7 through 10 of Applicant’s May 27, 2022 Amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Davienne Monbleau, can be reached at (571)272-1945.  The facsimile telephone number for the organization where the application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826